Citation Nr: 0404922	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent for residuals of shrapnel wounds to the left 
leg.

2.  Entitlement to service connection for a lower back 
condition as secondary to service-connected residuals of 
shrapnel wounds to the left leg. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945, including combat service during World War II.  
His decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that granted, in pertinent 
part, the veteran's claim of entitlement to service 
connection for residuals of shrapnel wounds to the left leg 
(which the RO characterized as shrapnel wounds to the left 
leg, right hand, right arm, and right chest), and evaluated 
it as zero percent (non-compensably) disabling, and a January 
2002 rating decision issued by the RO that denied the 
veteran's claim of entitlement to service connection for a 
low back condition as secondary to service-connected 
residuals of shrapnel wounds of the left leg.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

When this matter was previously before the Board in September 
2003, the Board remanded the case to the RO to schedule the 
veteran for a videoconference hearing before a Veteran's Law 
Judge at the local VA regional office, as initially requested 
by the veteran in July 2002.  In December 2003, the veteran 
requested that the RO cancel the hearing, then scheduled for 
January 2004, and consider his claim on the evidence in his 
claims file.  Since that time, the veteran has not requested 
the opportunity to testify at another Board hearing.  In 
light of the above, the Board finds that the veteran's 
request to testify at a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704 (2003).

In addition, in a January 2002 rating decision, the RO 
separated the veteran's service-connected shrapnel wounds to 
the left leg, right hand, right arm, and right chest, giving 
each its own rating, each evaluated at zero percent effective 
October 13, 2000.  The veteran filed a Notice of Disagreement 
dated the same month challenging only the denial of service 
connection for his low back condition and the zero percent 
evaluation for residuals of shrapnel wounds to the left leg, 
as determined in the January 2002 rating decision.  As such, 
the Board concludes that the veteran is challenging only 
these issues and an evaluation of the veteran's other 
service-connected shrapnel injuries is not before the Board. 

Because the veteran has disagreed with the initial disability 
rating assigned to his service-connected residuals of 
shrapnel wounds to the left leg, the Board notes that all of 
the evidence considered in the initial rating following the 
grant of service connection in May 2001 must be considered 
when this claim is re-adjudicated by the RO.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that 
the veteran's claims must be remanded for further action.

In this case, the veteran contends that he suffers from a low 
back condition and a left knee condition, which he asserts 
are residuals of his service-connected left leg disability, 
warranting service connection for his back and a higher 
rating for his left leg.  The service medical records in this 
case show that the veteran was injured by mortar shell 
fragments on Iwo Jima in March 1945.  X-rays of the veteran's 
left leg and knee revealed several small metallic bodies.  In 
April 1951, the RO granted service connection for shrapnel 
wounds to the right leg, left leg, right hand, right arm and 
right chest "for outpatient treatment purposes only."

With respect to the veteran's claim of entitlement to service 
connection for a low back disability, the Board notes that 
the primary issue addressed by the RO and addressed by the 
medical evidence in the record concerns the condition of the 
veteran's left knee.  The veteran essentially claims that his 
left knee condition was caused by his service-connected left 
leg disability and is in turn causing his low back condition. 

The record here shows that the veteran was diagnosed in 
October 1994 with degenerative arthritis of the left knee 
with metallic foreign body noted.  X-rays of his left knee 
taken in December 1998 revealed changes consistent with 
osteoarthritis most severe at the patellofemoral joint and to 
a slightly lesser degree at the medial joint compartment.  
The X-ray also indicated metallic foreign body in the soft 
tissues adjacent to the medial proximal tibial diaphysis.  In 
August 2001, the veteran's private physician commented on his 
known degenerative disease of the left knee and noted that 
the veteran really needed a knee replacement.  

To date, however, a claim of entitlement to service 
connection for a left knee disability has not been considered 
by VA.  The Board notes that, if service connection were 
established for this condition, the resolution of this claim 
may potentially impact the veteran's low back claim.  As 
such, these claims are inextricably intertwined, and a Board 
decision on his low back claim at this time would be 
premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, the Board observes that the veteran is a combat 
veteran.  Therefore, in adjudicating this claim, the RO must 
consider the application of 38 U.S.C.A. § 1154(b) (West 2002) 
and 38 C.F.R. § 3.304(d) (2003); see also Dambach v. Gober, 
223 F.3d 1376, 1380 (Fed. Cir. 2000).

The veteran also claims that he is entitled to an initial 
disability rating in excess of zero percent for residuals of 
shrapnel wounds to the left leg.  The record reflects that 
the veteran was afforded formal VA examinations in April and 
November 2001.  The Board notes, that in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that, in adjudicating 
the issue of entitlement to a higher rating for a 
musculoskeletal disability, VA must consider application of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, that those 
factors are not contemplated in the relevant rating criteria, 
and that these factors can provide a basis for a higher 
schedular evaluation.  A review of both examination reports 
reveals that the examiner did not address the DeLuca factors.  

For the foregoing reasons, these claims must be remanded for 
the veteran to undergo another VA examination in accordance 
with the instructions set forth below.  In the examination 
report, the examiner should determine the current nature and 
extent of any left knee and low back disabilities found to be 
present.  The physician should also determine the current 
nature, extent and severity of the veteran's service-
connected left leg disability and identify any muscle 
injuries or impairments and, if appropriate, the muscle group 
involved.  In doing so, the examiner should comment on the 
veteran's diagnosed left knee condition and the medical and 
radiological reports contained in the veteran's service 
medical records and elsewhere in the record indicating that 
the veteran has retained metal fragments in his left leg and 
knee.

Accordingly, this matter is REMANDED to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for left leg, left knee, and 
low back problems since service.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any left 
leg, left knee and low back disabilities 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any left knee disability found to be 
present.  If the examiner diagnoses the 
veteran as having a left knee disability, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's left knee 
disability was caused by or had its onset 
during service, to specifically include 
the veteran's combat-incurred shrapnel 
wound to the left knee.  The examiner 
should comment on the findings in the 
veteran's service medical records and 
should also state the likelihood that the 
veteran has any left knee condition that 
was caused or aggravated by his service-
connected left leg disability, including 
any retained foreign bodies.  

During the examination, the VA examiner 
should also re-examine the veteran to 
determine the current nature and extent 
of any low back disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any low 
back disability found to be present.  If 
the examiner diagnoses the veteran as 
having a low back disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's low back disability 
was caused by or had its onset during 
service.  The examiner should also state 
the likelihood that the veteran has any 
low back condition that was caused or 
aggravated by his service-connected left 
leg disability, or was caused or 
aggravated by any service-connected left 
knee disability found to be present. 

Finally, during the examination, the VA 
examiner should determine the current 
nature, extent and severity of the 
veteran's service-connected left leg 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
appropriate tests and studies, including 
X-rays and range of motion studies, 
should be conducted, and all clinical 
findings should reported in detail.  In 
the examination report, the physician 
should identify any muscle injuries or 
impairments and, if appropriate, the 
muscle group involved.  In doing so, the 
examiner must state whether the veteran's 
condition was caused or aggravated by 
retained foreign bodies.  The examiner 
should also offer specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected disability.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's left knee claim.  The RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) when 
adjudicating this claim.  Thereafter, the 
RO must re-adjudicate the veteran's left 
leg and low back claims.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




